                                           900 Merchants Concourse
                                           Westbury, New York 11590
                                            Phone (516) 280-7675
                                              Fax (516) 280-7674

Sara Z. Boriskin, Esquire
Member of New York Bar
James Robertson, Esquire
Member of Texas Bar
Everett Anschutz, Esquire
Member of Texas Bar
David J. Schneid, Esquire
Member of Florida Bar
                                                           January 28, 2019

VIA ECF
Magistrate Judge Vera M. Scanlon
United States District Court
Eastern District of New York
225 Cadman Plaza East, 1214 South
Brooklyn, New York 11201

          RE:         Case Number: 18-4203
                      Case: 53rd Street LLC v. U.S. Bank National Association

Dear Magistrate Judge Scanlon:

Please accept this letter a joint status report and joint application to extend the deadlines for
completion of discovery and dispositive motions. The Plaintiff and Defendant both served each
other with their first set of written demands and deposition notices. Defendant served responses
to Plaintiff’s written demands on December 18, 2018. Plaintiff deposed Defendant on December
20, 2018. Plaintiff served additional demands on Defendant following the deposition.

Plaintiff has indicated that it requires another 30 days to respond to Defendant’s written demands.
As such, Defendant’s deposition of Plaintiff has been postponed pending receipt of Plaintiff’s
responses. Defendant is also preparing responses to Plaintiff’s second set of demands and expects
to serve its response to the second set of demands within 30 days. The parties are evaluating the
need for formal discovery from nonparties subject to their respective responses.

Accordingly, the parties respectfully request that the scheduling order be modified to extend the
parties’ time to complete discovery and file dispositive motions. The parties request that the
deadlines for completion of discovery and service of dispositive motions be extended from
December 31, 2018 to March 31, 2019 and from January 31, 2019 to April 30, 2019 respectively.


                                                      1
                                 Respectfully submitted,

                                 s/ Jason W. Creech
                                 Jason W. Creech, Esq.
                                 RAS Boriskin, LLC
                                 Attorneys for Defendant
                                 900 Merchants Concourse, Suite 106
                                 Westbury, New York 11590


CC:   Danielle Paula Light
      Hasbani & Light, PC
      450 Seventh Avenue
      Suite 1408
      New York, NY 10123
      VIA ECF

.




                             2
